United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2673
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Mark Allan Steffes

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                              Submitted: May 16, 2018
                                Filed: June 7, 2018
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Mark Allan Steffes (“Steffes”) appeals from the district court’s order granting
the United States of America’s (the “Government’s”) motion to involuntarily
medicate Steffes to render him competent to stand trial. This Court has appellate
jurisdiction over certain collateral orders, including “Sell” orders regarding
involuntary medication of criminal defendants for purposes of trial competency. See
Sell v. United States, 539 U.S. 166, 176–77 (2003).

       At oral argument, the parties notified this Court of changed circumstances.
During the pendency of this appeal, a clinical psychologist at the United States
Medical Center for Federal Prisoners (“USMCFP”) informed the district court that
Steffes met the criteria for “grave disability” and that USMCFP began involuntarily
medicating him for his own safety. The Government may, after following certain
procedures, involuntarily medicate a defendant to reduce the danger he poses to
himself. See Washington v. Harper, 494 U.S. 210, 225–26 (1990). In addition, the
need for a Sell order may disappear after involuntary medication on other grounds.
See Sell, 539 U.S. at 183. A limited remand is required in this case to allow the
district court to review the changed circumstances in the first instance.

       Accordingly, we remand this case to the district court for the limited purpose
of addressing whether the Sell order it entered is still necessary and appropriate in
light of the changed circumstances. We retain jurisdiction over the appeal during this
limited remand. See 28 U.S.C. § 2106 (stating the authority of appellate courts to
“require such further proceedings to be had as may be just under the circumstances”).
                        ______________________________




                                         -2-